DETAILED ACTION

Notice of AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Arguments
 	The previously issued drawing objection is hereby withdrawn in view of amended claim 1.

 	The Applicant’s arguments with respect to claims #1-14 and 21-26 in the reply filed on August 16, 2021 have been carefully considered, and are persuasive.  A Notice of Allowability is forthwith issued in the present Office Action.

IDS
 	The IDS document(s) filed on August 24, 2021 and September 10, 2021 have been considered.  Copies of the PTO-1449 documents are herewith enclosed with this office action.

Examiner’s Amendment

 	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Justin Brask, Registration #61,080, on November 3, 2021.
	
	(Claim 1: Currently Amended) A dynamic logic circuit comprising:
a first transistor comprising a first semiconductor body within a first device stratum,
a second transistor comprising a second semiconductor body within a second device stratum, wherein the first transistor and the second transistor share a common gate electrode; and 
an inter-strata interconnect directly vertically between a source or drain region of the first semiconductor body and a source or drain region of the second semiconductor body.

(Claim 21: Currently Amended) A dynamic logic circuit comprising:
a first transistor comprising a first semiconductor body within a first device stratum,
a second transistor comprising a second semiconductor body within a second device stratum, wherein the first transistor and the second transistor share a common gate electrode, and wherein the first semiconductor body and the second semiconductor body each comprises a fin; and 
	an inter-strata interconnect vertically between the first semiconductor body and the second semiconductor body. 
(Claim 24: Currently Amended) A dynamic logic circuit comprising:
a first transistor comprising a first semiconductor body within a first device stratum,
a second transistor comprising a second semiconductor body within a second device stratum, wherein the first transistor and the second transistor share a common gate electrode, and wherein the common gate electrode wraps around the first semiconductor body and the second semiconductor body; and 
	an inter-strata interconnect vertically between the first semiconductor body and the second semiconductor body. 

Allowable Subject Matter
 	Claims #1-14 and 21-26 are allowed.

 	 The following is an examiner’s statement of reasons for allowance: prior art fails to teach or suggest “an inter-strata interconnect directly vertically between a source or drain region of the first semiconductor body and a source or drain region of the second semiconductor body” (claim 1), “a P-type MOSFET comprising a clock input; an N-type MOSFET logic circuit comprising one or more N-type MOSFETs comprising one or more logic inputs and an N-type MOSFET comprising the clock input; an inverter cell coupled to the N-type MOSFET logic circuit, wherein the P-type MOSFET comprises a first semiconductor body in a first device stratum and the N-type MOSFET comprising the clock input comprises a second semiconductor body within a second device stratum” (claim 9); “wherein the first semiconductor body and the second semiconductor body each comprises a 

 	As to claim 1, Isobe (U.S. Patent Publication No. 2012/0018808 A1), hereafter “Isobe”, teaches a first transistor (upper transistor) comprising a first semiconductor body within a first device stratum (upper layer), a second transistor comprising a second semiconductor body (lower transistor) within a second device stratum (lower layer), wherein the first transistor and the second transistor share a common gate electrode 106, and an inter-strata interconnect 118 vertically between a source or drain region of the first semiconductor body and a source or drain region of the second semiconductor body.  See Isobe, FIG. 1B, ¶¶ [0043]-[0044].  However, Isobe is silent as to the inter-strata interconnect directly vertically between the respective source or drain regions of the first and second semiconductor bodies.  No other prior art was found.

 	As to claim 9, Isobe teaches a CMOS inverter circuit (FIG. 1D) corresponding to the claimed semiconductor structure, but does not teach the limitations with regard to the inverter cell and clock input.  No other prior art was found.

  	As to claim 21, Isobe does not teach the first and second semiconductor bodies comprising a fin.  No other prior art was found.

 	As to claim 24, Isobe does not teach the common gate electrode wraps around the first and second semiconductor bodies.  Isobe only teaches the common gate electrode 106 Id. at FIG. 1C.  No other prior art was found.

 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUBERR CHI whose telephone number is (571) 270-3955.  The examiner can normally be reached on 10am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on (571) 272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information 



/SUBERR L CHI/Primary Examiner, Art Unit 2829